UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7514



TIMOTHY C. TUCKER,

                                              Plaintiff - Appellant,

          versus


MARGARET HAMBRICK; R. L. MATHEWS; TOM WOOTEN;
STEPHEN DEWALT; GENE HARRIS; CATHY TUCKER; MR.
AARON; RODNEY WYRICK; MS. VIVIAN; KENNETH
KEPLEY; CURTIS HISE; DAVID OLIVER; CARLOS
ASCENSIO; MS. APONTE; SURENDRA RISHI; SUHASINI
SHAW; VALERIE KEMPER; MARVIN SLUSSER; MS.
RIGHT; CARALYN SUMLER; JOHN RUSSELL; MR. QUIN-
TANA; MR. GERALD; THOMAS CUSUCCIO; LINDSY
NORTHERTON; JASON PAYNE; MR. HARRIS,

                                             Defendants - Appellees,

          and


KATHLEEN HAWK SAWYER,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-408-2)


Submitted:   December 19, 2001            Decided:   January 18, 2002


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Timothy C. Tucker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Timothy C. Tucker appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint, which

the court properly construed as filed under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, although we grant leave to pro-

ceed in forma pauperis, we affirm substantially on the reasoning of

the district court.    See Tucker v. Hambrick, No. CA-01-408-2 (E.D.

Va. Aug. 7, 2001).    We deny the motion for appointment of counsel.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                           AFFIRMED



                                  2